DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2  is/are rejected under 35 U.S.C. 103 as being unpatentable over 
 Hoffman et al.(WO 2017118689; 07/13/2017). Hoffman et al. teach instant compound of formula 1 at page 60 Example 4
“ 
    PNG
    media_image1.png
    245
    625
    media_image1.png
    Greyscale
” where 
instant J = 
    PNG
    media_image2.png
    168
    147
    media_image2.png
    Greyscale
;

instant L = C(CH3); 

instant R1  is U12(dimethylpyrazol).

Hoffman et al. at claim 15 teach that the compound in Example 4 is a fungicide.
Hoffman et al. at claim 13, page 35 line 34, page 36 lines 9-19 teach that the compound in Example 4 is combined with an additional active(fungicide) and/or a diluent or carrier. 
Hoffman compound of formula I differs from instant compound of formula I in that Hoffman’s compound of formula I has 1,3 substituted phenyl connecting to between L group and the oxadiazole ring while instant compound of formula I has 1,4 substituted phenyl connecting to between L group and the oxadiazole ring. Thus, the Hoffman compound is a positional isomer of instant compound  of formula I. Positional isomers having the same utility(in this case fungicidal activity) are obvious variants over one another since positional isomers have similar physical and chemical properties. Thus, in the absence of unexpected result for instant compound of formula I(1,3-substitued phenyl) over Hoffman’s compound(1,4-substitued phenyl), Hoffman’s compound of formula I renders instant compound of formula obvious.

Election/Restriction Status
The Elected compound below 


    PNG
    media_image3.png
    184
    443
    media_image3.png
    Greyscale

is neither taught or suggested by the prior art. The Elected Group I claims 1-6 as a whole is not allowable. See rejection 35 USC 103 rejection above.


Claim Objection/Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616